Citation Nr: 1531190	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  11-14 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a dental disability.  

2.  Entitlement to service connection for nerve damage as a result of oral surgery or dental trauma.


REPRESENTATION

Appellant represented by:	Douglas Sullivan, Esquire


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Bordewyk


INTRODUCTION

The Veteran served on active duty from November 1984 to November 1988.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, denied the above claimed benefits.

The Veteran provided testimony during a videoconference hearing before the undersigned in March 2015.  A transcript is of record.  

The Board notes that service connection for dental injury from service trauma was denied in an unappealed December 1999 rating decision.  At the March 2015 Board hearing, the Veteran's representative argued that the current claim is not a claim to reopen, but rather, is a claim for a distinctly diagnosed disability.  His representative further asserted that the 1999 claim involved dental trauma and the current claim involves nerve damage from oral surgery.  Board Hearing Transcript, p. 3.  

However, the Board finds that the claim adjudicated in the December 1999 rating decision and the current claim are the same as the Veteran identified a dental disability involving nerve damage and identified an in-service oral surgery as the cause of that injury in both claims.  This is made clear in the fact that the Veteran claimed nerve damage in the jaw, chin, and mouth as a result of oral surgery in a November 1999 statement and the December 1999 rating decision specifically noted the lack of evidence of oral surgery in support of the denial of service connection benefits.  The Board does not construe the current claim as a claim for a "distinctly diagnosed disease" from the dental disability adjudicated in 1999.  As such, his current claim is not a separate and distinct claim, but rather a claim to reopen his prior determination.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).  

Where the claim in question has been finally adjudicated at the RO level and not appealed, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, despite the various characterizations of the issue throughout the appeal, the Board must make an independent determination as to whether new and material evidence has been presented to reopen the claim for service connection for a dental disability.

The issue of service connection for a dental disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a dental disability was denied in a December 1999 rating decision; no additional evidence or notice of disagreement was submitted within one year of notice of that decision.  

2.  Evidence received since the December 1999 rating decision is not cumulative or redundant of the evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for a dental disability.


CONCLUSIONS OF LAW

1.  The December 1999 rating decision that denied a claim for service connection for a dental disability is final.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.201, 20.302, 20.1103 (2014).

2.  The evidence received since the December 1999 rating decision is new and material and sufficient to reopen a claim of service connection for a dental disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

As the Board is reopening the claim for service connection for a dental disability, the issue on appeal is substantiated, and there are no further VCAA duties with regard to that issue.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2); VAOPGCPREC 5-2004.
 
If a notice of disagreement is not received within one year of the notice of an RO decision, and no new and material evidence is received during that period, the decision will become final.  38 U.S.C.A. § 7105(b)-(c) (West 2002). 

Generally, a claim which has been finally denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Service connection for a dental disability was initially denied in a December 1999 rating decision.  The evidence of record at the time included service treatment records and a November 1999 statement from the Veteran in which he reported nerve damage in the jaw, chin, and mouth as a result of oral surgery.  In the December 1999 rating decision, the RO specifically found that the service treatment records did not include evidence of oral surgery or dental trauma and denied service connection benefits.  The Veteran did not submit a notice of disagreement or new evidence within one year of that rating decision.  Therefore, the decision on the claim became final.  38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that VA has a duty to consider in every case whether evidence received within one year of an RO decision is new and material so as to prevent the decision from becoming final under 38 C.F.R. § 3.156(c) (2014)).

Since the prior rating decisions, the Veteran provided more information about the oral surgery during service.  He stated that he was told after inservice surgery that he would experience numbness in his lip or jaw for six months to two years, before it would resolve.  He testified that the numbness never resolved and has continued ever since and that he has received recent VA treatment for numbness in his lip and jaw.  These VA records have not been associated with the claims file, but the testimony is deemed credible for the sole purpose of reopening the claim.  

This evidence is new in that it was not previously of record.  The Veteran's statements regarding what he was told regarding paresthesia following his in-service oral surgery and the continuity of his symptoms is new.  The claimed VA treatment for current residuals is also new.  This new evidence pertains to a basis for the prior denial, namely whether the Veteran has a current disability that is etiologically linked to service.  Moreover, it raises a reasonable possibility of substantiating the claim since, as explained below, it triggers VA's duty to get an opinion.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim is, therefore, reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a dental disability is reopened, and to this limited extent, the appeal is granted.


REMAND

During the Board hearing, the Veteran identified treatment beginning in 1991 at the Dublin VA Medical Center (VAMC).  Board Hearing Tr., p. 6.  Moreover, he identified relevant VA treatment in March 2012, February 2013, October 2013, and January 2015.  Board Hearing Tr., p. 3.  The only VA treatment records in the claims file are dated in 1999.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As this evidence is relevant to the Veteran's claim, all relevant records in VA's possession must be obtained.  

During the hearing, the Veteran also identified private dental treatment with Dr. B., a family dentist.  Board Hearing Tr., p. 8.  There are no records from this dentist in the claims file and VA has a duty to obtain relevant records of private treatment.  
38 U.S.C.A. § 5103A(b) (West 2002); Massey v. Brown, 7 Vet. App. 204 (1994).  These records are relevant to the appeal and efforts to obtain them should be conducted following the procedures under 38 C.F.R. § 3.159 (2014).

Finally, under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that indicate that a current disability may be associated with military service includes credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

Given the Veteran's reports regarding the in-service oral surgery, what he was told about paresthesia in service, the onset of numbness during service as a result of the surgery in February 1987, the Board finds that a VA neurology examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records, including records beginning in 1991 at the Dublin VAMC, in 1998-1999 at the Jacksonville VAMC, and all records created since 1999 at both VAMCs, and associate them with the paper or virtual claims file.  

All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Ask the Veteran to provide releases authorizing VA to obtain all records of private treatment with the private dentist noted in the Board hearing.  See Board Hearing Tr., p. 8.  

If the Veteran fails to complete necessary authorizations, tell him that he may obtain and submit the records himself.

If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.

3.  Once the above development has been completed, provide the Veteran with a VA dental/neurology examination to determine whether any current disability is related to service.  

The claims folder, including this remand and any relevant records contained in the virtual files, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner is requested to list all current nerve-related dental disabilities, specifically any dental disability related to paresthesia of the hip, jaw, or mouth.  

For each dental disability identified, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that it had its onset in service or is otherwise related to service, including the reported oral surgery in February 1987 during service.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.  If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.


No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014).  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


